DETAILED ACTION
Allowable Subject Matter
Claim(s) 1 - 9 allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art, Joshi et al (US 2015/0023405) in view of Zhang et al (US 2018/0048889), teaches a method of decoding a bitstream by a decoder, comprising: (a) receiving said bitstream indicating how a coding tree unit was partitioned into coding units according to a quad tree plus multi tree structure that allows a coding block to be split in half in both horizontal and vertical directions, wherein one of said partitioned blocks to be split is further based upon one selected from a group consisting of, (i) a symmetric binary partitioning that splits one of said partitioned blocks in half in either a horizontal direction or a vertical direction resulting in two blocks that are the same size, and (ii) an asymmetric partitioning that splits one of said partitioned blocks in either a horizontal direction or a vertical direction resulting in a plurality of blocks that are different sizes; (k) decoding said first coding unit based upon said first planar prediction for said predicted pixel of said first coding unit which is based upon said first horizontal predictor andPage 3Appl. No. 17/001,939In response to Office Action dated March 18, 2021 said first vertical predictor, and decoding said second coding unit based upon said second planar prediction for said predicted pixel of said second coding unit which is based upon said second horizontal predictor and said second vertical predictor.  However, the closest prior art does not teach (b) where a first one of said coding units has a first width and a first height, wherein said first width is different than said first height; (c) where a second one of said coding units has a second width and a second height, wherein said second width is different than said second height; (d) where said first width is different than said second width, and said first height is different than said second height; (e) calculating a first planar prediction said first coding unit and calculating a second planar prediction to predict pixel values for said second coding unit (f) determining a first horizontal predictor having a first horizontal prediction direction and a first vertical predictor having a first vertical prediction direction for a pixel in said first coding unit; (g) determining a second horizontal predictor having a second horizontal prediction direction and a second vertical predictor having a second vertical prediction direction for a pixel Page 2Appl. No. 17/001,939 Amdt. dated July 21, 2021 In response to Office Action dated March 18, 2021 in said second coding unit; (h) where said first horizontal prediction direction is different than said second horizontal prediction direction, and said first vertical prediction direction is different than said second vertical prediction direction; (i) where a set of available first horizontal prediction directions and available first vertical prediction directions for said first coding unit is based upon said first height and said first width, respectively; (j) where a set of available second horizontal prediction directions and available second vertical prediction directions for said second coding unit is based upon said second height and said second width, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIKAODILI E ANYIKIRE whose telephone number is (571)270-1445.  The examiner can normally be reached on 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHIKAODILI E ANYIKIRE/Primary Examiner, Art Unit 2487